Mr. Justice Dickey delivered the opinion of the Court: It is not perceived how this bill can be sustained. Before our recent statutes a married woman in the State, of Illinois was incapable of binding herself personally by such a guaranty as is- presented in this case. The debt which she undertook to guaranty was not her debt, but that of the firm of Russell & Bradbury. Properly speaking, it was not contracted for her benefit or profit or for the benefit of her- estate. • • As the law then stood,, a married woman was capable of charging her separate estate for the benefit of such-estate or for her own personal use, but was incapable of so charging it with the debt of another with which she had no connection save that of security or guarantor. By the instrument it is declared that she -waives all right of dpwer and homestead in any real estate which then appeared -on record in her name. This clause of the agreement seems to have.been made under a misapprehension of the law, and upon the supposition that she was capable of making herself liable .personally, at law, for the breach of such guaranty, and seems to have been intended to expose-real estate, to which she had a record title, to execution for the.satisfaction of any judgment which might be recovered at law against her for- the breach of the guaranty, but it is shown by the proofs.that she had no record title to the land in question.- , By the language of the agreement it has no reference- to this tract .of land. It is charged in the bill, that in order to induce appellants to give credit thus to Bussell & Bradbury, appellee represented to appellants that she owned a farm in Warren county, given to her by her father, worth $8000, and that she held the deed for the same in her own name. But this allegation is denied in the answer. One of appellants testifies that she told him she owned a farm worth $8000, free from incumbrance, which she had obtained from her father, but does not state that she said it lay in Warren county. Mr. Fox, the salesman of appellants, testifies that she made statements to him to the same effect, and adds that she said the farm lay not far from Abingdon, Illinois. Appellee testifies that she did not tell Kohn that she had a farm worth $8000 in Warren county, Illinois, and told him nothing about any farm. Did not tell him that her father gave her the farm. That she heard no farm mentioned. And this is all the testimony in the case on this subject. There is no charge in the bill that such representations alleged to have been made by Mrs. Bussell were made fraudulently, or that they were false, nor does the bill charge or the evidence show that Mrs. Bussell at any time represented that she had a record title to this tract of land. The only fraud alleged in the bill is the allegation of fraudulent conspiracy on the part of Mrs. Bussell and her husband to cheat appellants by keeping her deed or deeds off the record. There is no proof whatever to support this allegation. There is no evidence that she ever had a deed from her father or anybody else granting title to this tract of land. The decree of the circuit court was right and must be affirmed. Deoree affirmed.